internal_revenue_service number release date index number -------------------------- ------------------------------- --------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita b04 plr-117152-12 date date legend --------------------------------------------------------- ------------------------------------------------- taxpayer partnership co-general partner ---------------------------------------------------------- investor corp a city state month1 date1 year1 ------------------------------------------- ----------------------------------------------------------------------------- ---------- ------------ ---------------------- -------------------------- ------- dear ---------------- this is in response to your letter of date requesting on behalf of the above- named taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election under sec_168 of the internal_revenue_code the election the material information submitted for consideration is summarized below facts taxpayer is the co-general partner of partnership which was formed to develop construct own and operate apartment housing in a manner allowing low-income_housing tax_credits to be available under sec_42 of the code which are allocated among the partners taxpayer owns a percent interest in partnership and co-general partner also owns a percent interest investor is the sole limited_partner in plr-117152-12 partnership and owns a dollar_figure percent interest partnership constructed a low-income_housing project in city state and placed its assets into service in month1 taxpayer uses the accrual_method of accounting and the calendar_year as its taxable_year taxpayer is wholly owned by corp a a tax-exempt_organization described in sec_501 as corp a an exempt_organization owns more than percentage in value of the stock of taxpayer taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 taxpayer was organized with the specific purpose and intent that it would serve as a co-general partner in partnership and would make the election available under sec_168 to be treated as a taxable entity based upon the information submitted taxpayer intended to make an election under sec_168 on a timely filed federal_income_tax return for its first tax_year ended on date1 however due to an oversight taxpayer’s accountant did not include an election in the timely filed federal_income_tax return for the taxpayer however partnership’s year1 form_1065 was timely filed on the basis that an election had been made ie no portion of the property was treated as tax-exempt_use_property for depreciation purposes this ruling_request was filed promptly after discovery of the failure to properly make the election law and analysis sec_167 of the code provides generally for a depreciation deduction for property used in a trade_or_business under sec_168 the alternative_depreciation_system must be used for any tax-exempt_use_property as defined in sec_168 sec_168 provides that for purposes of sec_168 if any property which is not tax-exempt_use_property is owned by a partnership which has both a tax-exempt_entity and a person who is not a tax-exempt_entity as partners and any allocation to the tax-exempt_entity of partnership items is not a qualified_allocation then an amount equal to such tax-exempt entity's proportionate share of such property shall be treated as tax-exempt_use_property sec_168 provides that for purposes of sec_168 and any tax- exempt controlled_entity shall be treated as a tax-exempt_entity sec_168 provides that for purposes of sec_168 and a tax-exempt_controlled_entity may elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_301_9100-7t requires elections under sec_168 to be made by the due_date of the tax_return for the first taxable_year for which the election is to be plr-117152-12 effective sec_301_9100-1 defines the term regulatory election as including any election the due_date for which is prescribed by a regulation therefore the election is a regulatory election under sec_301_9100-1 and sec_301_9100-3 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the facts and information submitted including the affidavits submitted and representations made we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of the regulations for granting relief in this case have been satisfied and we grant an extension of time until days from the date_of_issuance of this letter for taxpayer to file the election to make the election taxpayer must file an amended federal_income_tax return for its tax_year ending on date1 and attach thereto the election and information set forth in sec_301_9100-7t also taxpayer must attach a copy of this letter to the return in addition pursuant to sec_301_9100-7t a copy of the election statement should be attached to the federal_income_tax returns of each of the tax-exempt shareholders or beneficiaries of taxpayer caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-117152-12 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christina m glendening assistant to the branch chief branch office of associate chief_counsel income_tax accounting
